DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 32-36, 38, 40-48 and 50-57 are pending upon entry of amendment filed on 6/17/21.

3.	In light of Applicant’s amendment to the claims filed on 6/17/21, the rejections under 35 U.S.C.112(b) and 35 U.S.C. 103 (see sections 4-8 of the office action mailed on 12/18/20) have been withdrawn.

4.	The following rejections remain.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

6.	Claims 32-36, 38, 40-48, 50-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat. 10,342,876.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘876 patent recites methods of preparing drug substances that is purified form HIC in the presence of PLBL2 and fatty acid ester.  Claim 33 is included as the incubation at 45oC for 14 days are performed in Example 3 (col. 18).

Applicant’s response filed on 6/17/21 have been fully considered but they were not persuasive. 

Applicant has asserted that the currently amended limitations are not recited in the issued claims.

However, combining antibody containing PLBL2 from host cell and polysorbate and running HIC of the claimed invention reads on issued claims 1 in view of claims 13-15 of the ‘876 patent.  The formulated drug substance of the claimed invention comprises antibody and polysorbate in claims 1 and 32 of both issued patent and instant application.  The rejection is maintained.

7.	Claims 32-36, 38, 40-48, 50-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 26-29 of U.S. Application No. 16/100,369.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘876 patent recites methods of preparing drug substances that is purified form HIC in the presence of PLBL2 and fatty acid ester.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Applicant has asserted that the currently amended limitations are not recited in the issued claims.

However, combining antibody containing PLBL2 from host cell and polysorbate and running HIC of the claimed invention reads on claims 1-3 of the ‘369 application.  The formulated drug substance of the claimed invention comprises antibody and polysorbate in claims 1 and 32 of both issued patent and instant application.  The rejection is maintained.

8.	No claims are allowable.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
August 6, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644